                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAQUEL STOCKDALE,                                 Case No. 18-cv-04561-SVK
                                   8                    Plaintiff,
                                                                                           JUDGMENT
                                   9             v.

                                  10     NANCY A. BERRYHILL,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Court’s August 16, 2019, order granting the motion for summary judgment

                                  14   of Plaintiff Raquel Anna Stockdale, denying the Commissioner’s cross-motion for summary

                                  15   judgment, and remanding the case for further proceedings, judgment is entered in favor of Plaintiff

                                  16   and against the Commissioner. The Clerk of Court shall close the file in this matter.

                                  17          SO ORDERED.

                                  18
                                  19   Dated: August 16, 2019

                                  20

                                  21
                                                                                                   SUSAN VAN KEULEN
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
